Pine and Davis, JJ.
(dissenting). We dissent and vote to affirm. The court did not err in refusing to rule as a matter of law that plaintiff’s act of diving into shallow water at Green Lake was the sole proximate cause of the accident. The majority’s reliance on the notion of an unforeseeable superseding cause as the sole proximate cause of plaintiff’s injury is inappropriate in this case because plaintiff’s dive into shallow water was not unforeseeable. The record reflects that, although no signs prohibited diving, there was an unwritten rule that diving was prohibited in the shallow water. There was also evidence that many divers had done surface dives in the shallow water. The evidence as to the type of dive executed by plaintiff in this case was conflicting.
A distinction must be drawn between superseding fault and *976comparative fault (see, Mesick v State of New York, 118 AD2d 214, lv denied 68 NY2d 611). Plaintiff was a minor on his first visit to this lake. That people would attempt to dive in shallow water was clearly known to the town, and we conclude that the jury was properly permitted to consider comparative fault in this case. (Appeal from judgment of Supreme Court, Erie County, Fallon, J. — negligence.) Present — Denman, J. P., Boomer, Pine, Balio and Davis, JJ.